Citation Nr: 1755950	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  06-36 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for residuals of compression fractures at L2 and L4.

2.  Entitlement to a rating higher than 10 percent for right lower extremity radiculopathy from September 23, 2002.

3.  Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy from September 23, 2002.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a 20 percent rating for the Veteran's lumbar spine disability.

In a July 2005 rating decision, the RO granted a higher 40 percent rating for the lumbar spine, but later reduced the rating to 20 percent in a November 2005 rating decision.

The Board previously remanded the matter for additional development in November 2010.  In February 2013, the Board restored the 40 percent rating for the lumbar spine, awarded 10 percent ratings for left and right lower extremity radiculopathy from September 23, 2002, and remanded the issue of TDIU for additional development.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court remanded the issues of higher ratings for the lumbar spine and left and right lower extremity radiculopathy back to the Board in February 2014.  The Board then remanded all the appealed issues for additional development in June 2015. 



FINDINGS OF FACT

1.  The Veteran's residuals of compression fractures at L2 and L4 are manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy; unfavorable ankylosis of the lumbar spine and moderately severe incomplete paralysis of the sciatic nerve have not been demonstrated.

2.  The Veteran's service-connected lumbar spine disability with associated neurological impairment, when viewed collectively with his education level and prior work experience, would likely preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a single 60 percent rating for residuals of compression fractures at L2 and L4 with sciatic neuropathy have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59 (2017); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for a TDIU due to service-connected lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

In correspondence dated October 2017, the Veteran's representative stated that the award of a TDIU for the entire appeal period would be considered a full grant of the benefits being sought on appeal.  As the Board is granting a TDIU, a full grant is being awarded and any objection to the analysis below is considered to be waived.


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 40 percent rating for residuals of his lumbar spine compression fractures under Diagnostic Code (DC) 5235.  He is also assigned separate 10 percent ratings for left and right lower extremity radiculopathy under DC 8520.

During the pendency of this claim, the criteria for rating disabilities of the spine in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  The latter was non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes", but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome").  Accordingly, there are essentially two sets of criteria, the earlier criteria and the current criteria, applicable to the evaluation of the Veteran's lumbar spine disability.

The Board may not apply a current regulation prior to its effective date unless the regulation explicitly provides otherwise, and thus may not apply the current rating criteria prior to its September 23, 2002 effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, this rule does not prohibit the Board from applying the earlier criteria to the period on or after the effective dates of the new rating criteria if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's lumbar spine disability under the earlier diagnostic codes, or under the current diagnostic codes as of their effective dates, in order to determine which version would afford the highest rating.

The "old" criteria provide for a 60 percent rating for intervertebral disc syndrome (IVDS) which is pronounced with persistent symptoms compatible with sciatic neuropathy with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  The January 2014 JMPR stated that the Board failed to properly apply DC 5293 in the February 2013 decision.

In this case, the Veteran clearly has persistent symptoms of sciatic neuropathy demonstrated not only by the assigned 10 percent rating for bilateral lower extremity radiculopathy of the sciatic nerve, but also his well-documented complaints of pain radiating into his legs and scattered objective findings of diminished strength, sensation, and reflexes during the appeal period.  The impairment from the lumbar spine specifically is also substantial, as evidenced by the assigned 40 percent rating which contemplates forward flexion limited to 30 degrees or less.  38 C.F.R. § 4.71a, DC 5235 (2017).  His condition has been treated with strong medications such as morphine and Vicodin, and VA records from January 2003 specifically noted that the Veteran had a need for significant pain medications.  When viewed collectively, the overall impairment from his lumbar spine and associated lower extremity neurologic impairment approximates that contemplated by the 60 percent rating under the previous DC 5293.

This single 60 percent rating contemplates symptoms of the spine and the lower extremities.  It provides a greater benefit than the 40, 10, and 10 percent ratings currently in effect, which only combine to 50 percent under VA's combined rating table.  38 C.F.R. § 4.25.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

The Veteran's TDIU claim arose as a component of his increased rating claim for a lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result of the above decision, his service-connected residuals of compression fractures at L2 and L4 with sciatic neuropathy is rated at 60 percent.  Therefore, he meets the schedular criteria. 

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In addition to his outpatient treatment records, VA examination reports, and various lay statements, the Veteran's Social Security Administration (SSA) and VA vocational rehabilitation records have been obtained.  Collectively, these records show the Veteran has a high school level education and primarily worked as a carpenter, with some additional experience with janitorial service and driving a truck and forklift.  He reported that he stopped working as a carpenter in 1999 due to his back.

VA vocational rehabilitation records from December 2000 show the Veteran reported being unable to do the construction work that he used to.  A VA counselor stated in January 2001 that the Veteran's service-connected back disability created impairment of employability, and that his concentration of work experience in carpentry and lack of training outside this field created a serious employment handicap.  An additional report in May 2001 stated that the Veteran had not overcome the effects of impairment on employability.

With regard to functional impairment, VA records from July 2001 include a note from the Veteran's doctor that his lumbar disc disease kept him from any strenuous physical work.  A February 2014 VA examination found that the Veteran should not lift more than 30 pounds and should not engage in repetitive bending, twisting, or overhead work, but that he could engage in light to medium work tasks.  A January 2016 VA examination stated that lifting should be limited to 20 pounds, and that bending and stooping should not be a routine part of the Veteran's job.

The Veteran underwent a social and industrial survey in July 2015.  The examiner found that the Veteran was qualified for positions as a light truck/delivery driver, janitorial worker, construction laborer, bartender, and forklift operator.  These titles included functions the Veteran would be impaired in completing, including loading/unloading, cleaning duties, and multi-limb coordination.  The examiner's overall determination was that he could work in a delivery driver position.  However, given his physical limitations, most positions he could work were part-time in nature, and he would require work hardening services in order to be a delivery driver full time.  The examiner concluded that, with training, he could become employable in agricultural sales or home inspections.

A March 2015 private evaluation stated that the Veteran's flare-ups and need for strong pain medications prevented him from gainful work, including sedentary work.  In an October 2017 supplemental opinion, this private examiner noted that the social and industrial survey stated that the Veteran could be a part-time delivery driver, but he stated that the Veteran could not operate machinery given his need for opioid pain medications.    

Based on the above, the Board finds that a TDIU is warranted.  The evidence demonstrates that the Veteran's service-connected disabilities result in functional limitations on lifting, bending, twisting, and similar activities consistent with physical labor, which has been the Veteran's primary means of employment.  As stated by the social and industrial survey, these limitations would also restrict him to part-time work, and he would require additional work hardening services in order to pursue full-time work for which he is qualified, or additional training to work in a different field more suited to his functional capability.  Collectively, this evidence establishes that the Veteran's spine disabilities prevent gainful employment that would be appropriate to his educational and occupational history.


ORDER

A single 60 percent rating is granted for residuals of compression fractures at L2 and L4 with sciatic neuropathy.

A TDIU due to service-connected lumbar spine disability with associated neurological impairment is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


